NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

BRANDON HENSON,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-4506
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 29, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Brian A. Iten,
Judge.



PER CURIAM.

             Affirmed. See Lee v. State, 679 So. 2d 1158 (Fla. 1996); Shaw v. State,

780 So. 2d 188 (Fla. 2d DCA 2001); Edwards v. State, 830 So. 2d 141 (Fla. 5th DCA

2002); Martell v. State, 676 So. 2d 1030 (Fla. 3d DCA 1996).



LUCAS, BADALAMENTI, and ATKINSON,JJ., Concur.